UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4663


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SERGIO LOPEZ REYNA, a/k/a La Cra,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:13-cr-00205-D-1)


Submitted:   April 13, 2015                   Decided:   May 26, 2015


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elisa Cyre Salmon, SALMON & GILMORE, LLP, Lillington, North
Carolina, for Appellant.     Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Yvonne V. Watford-McKinney,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sergio Lopez Reyna appeals the aggregate 171-month, within-

Guidelines       sentence     imposed      following           his    guilty        pleas     to

carjacking, in violation of 18 U.S.C. §§ 2119, 2 (2012), and

brandishing a firearm in furtherance of a crime of violence, in

violation of 18 U.S.C. §§ 924(c)(1)(A)(ii), 2 (2012).                                      Reyna

argues on appeal that the district court was required to hold an

evidentiary       hearing     on    the      application         of     the      three-level

leadership       enhancement,       clearly       erred     when       it     applied       this

enhancement, clearly erred when it refused to apply a two-level

reduction      for   acceptance       of     responsibility,               and   imposed       a

substantively unreasonable sentence.                 We affirm.

       Reyna     first   challenges        the    district       court’s         failure      to

conduct     an    evidentiary        hearing        on    his        objection        to    the

leadership       enhancement.         Ordinarily,         we    review        the     district

court’s denial of an evidentiary hearing at sentencing for abuse

of discretion.       See United States v. Pologruto, 914 F.2d 67 (5th

Cir.   1990).        Issues    raised      for     the    first        time      on   appeal,

however, are reviewed for plain error only.                          Henderson v. United

States, 133 S. Ct. 1121, 1125, 1126 (2013); see Fed. R. Crim. P.

52(b).      Although     the       parties       disagree      as     to    whether        Reyna

preserved the issue, we need not resolve this dispute because we

conclude the district court did not abuse its discretion.



                                             2
       “Where the reliability of evidence is an issue[,] the court

should conduct an evidentiary hearing to determine the same.”

United States v. Wilkinson, 590 F.3d 259, 269 (4th Cir. 2010)

(internal alteration and quotation marks omitted).              While “the

court must ensure that the parties have an adequate opportunity

to present relevant information [on a disputed issue],” there is

no affirmative requirement that the court allow live testimony.

U.S. Sentencing Guidelines Manual § 6A1.3, cmt. (2013).                 After

review of the record, we conclude Reyna was provided an adequate

opportunity    to     present   information   relevant   to   the   disputed

leadership enhancement, and we therefore discern no error.

       Next, Reyna argues that the district court clearly erred

when   it   applied    the   three-level    leadership   enhancement.     We

review sentences for reasonableness “under a deferential abuse-

of-discretion standard.”           Gall v. United States, 552 U.S. 38, 41

(2007).     This review entails appellate consideration of both the

procedural and substantive reasonableness of the sentence.               Id.

at 51.      We first ensure that the district court committed no

“significant procedural error,” including improper calculation

of the Guidelines range, insufficient consideration of the 18

U.S.C. § 3553(a) (2012) factors, and inadequate explanation of

the sentence imposed.        Id.

       The district court’s imposition of a role adjustment is a

factual determination reviewed for clear error.               United States

                                        3
v. Kellam, 568 F.3d 125, 147-48 (4th Cir. 2009).              A three-level

enhancement under USSG § 3B1.1(b) is warranted if “the defendant

was a manager or supervisor (but not an organizer or leader) and

the criminal activity involved five or more participants.”                  To

qualify for such an enhancement, the defendant must have managed

or supervised “one or more other participants.”               USSG § 3B1.1,

cmt. n.2.       The enhancement is appropriate where the evidence

demonstrates that the defendant “controlled the activities of

other    participants”     or   “exercised   management    responsibility.”

United States v. Slade, 631 F.3d 185, 190 (4th Cir. 2011).

       We conclude that the district court did not clearly err

when it applied this enhancement.            Reyna chose the location for

the carjacking; instructed a coconspirator how to get to the

club    and   where   to   park;   and   directed   two   coconspirators    to

approach the victim with him.

       Next, Reyna contends the district court should have applied

a two-level reduction for acceptance of responsibility, arguing

that the court erroneously considered that he denied personally

possessing the firearm underlying the brandishing charge.                  The

determination of whether a defendant merits an acceptance of

responsibility adjustment is a factual issue and thus reviewed

for clear error.       United States v. Burns, ___ F.3d ___, 2015 WL
615678, at *4 (4th Cir. Feb. 13, 2015).             “[T]he sentencing judge

is in a unique position to evaluate a defendant’s acceptance of

                                         4
responsibility,        and    thus     . . .     the     determination     of    the

sentencing    judge     is    entitled    to    great    deference   on    review.”

Elliott v. United States, 332 F.3d 753, 761 (4th Cir. 2003)

(internal alteration and quotation marks omitted).                       This court

may reverse the district court’s finding only when “left with

the   definite    and    firm    conviction       that    a    mistake    has   been

committed.”      United States v. Dugger, 485 F.3d 236, 239 (4th

Cir. 2007) (internal quotation marks omitted).

      We    perceive     no    clear     error    in     the   district     court’s

decision.     As the district court concluded, Reyna frivolously

denied relevant conduct by denying possessing or brandishing a

firearm during the carjacking.                The district court is permitted

to consider a defendant’s denial of facts underlying a § 924(c)

charge in deciding whether to grant the reduction.                       See United

States v. Hargrove, 478 F.3d 195, 201 (4th Cir. 2007).

      Finally, Reyna contends that his sentence is substantively

unreasonable.     If a sentence is procedurally reasonable, we then

consider whether it is substantively reasonable, “taking into

account the totality of the circumstances.”                    Gall, 552 U.S. at

51.   “Any sentence that is within or below a properly calculated

Guidelines    range     is    presumptively      [substantively]      reasonable.

Such a presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.”           United States v. Louthian, 756 F.3d 295,

                                          5
306 (4th Cir.) (citation omitted), cert. denied, 135 S. Ct. 421

(2014).

     We conclude that Reyna has failed to rebut the presumed

reasonableness of his within-Guidelines sentence.           The district

court weighed Reyna’s lack of a criminal history against the

conduct underlying his convictions and concluded that a sentence

within the Guidelines range was necessary to reflect the serious

nature of the offense and to protect the public and provide

general deterrence.

     Accordingly, we affirm the district court’s judgment.            We

dispense   with   oral   argument   because   the   facts     and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.


                                                              AFFIRMED




                                    6